DETAILED ACTION 
This Office action has been issued in response to amendment filed June 28, 2022. 
Claims 1 and 6-20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Accordingly, claims 1- 20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to 35 U.S.C. 112(b) rejection associated with claims 8 and 14 have been fully considered. Amended claims 8 and 14 recited the limitations of ‘degraded quality’ and ‘extension with higher quality’ have been fully considered. The phrase ‘quality’ as recited in the claims is merely intended use. It is unclear what quality is trying to accomplish by the claim language. Applicant’s may define the quality as recited in the claims or delete the limitations from the claim. Further, claims 13 and 17 has not amended to overcome the rejection. As such, the amended claims do not effective to overcome the 35 U.S.C. 112(b) rejection. 
4.	Applicant’s remarks and arguments directed to 35 USC 103(a) rejection, presented on 06/28/22 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Objection
5.	Claims 8-10 are objected because of the following informalities:
In claims 8-10 recited the limitations of “would provide a converted file”, “provide a converted file”, “provide converted differences” or “provide a modified input file”. The terms “would provide” or “provide” is merely an intended use, which does not distinguish the claim limitations from the prior art of the record. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claims 1, 19 and 20 recited the limitations of “determining that the….is not supported by one or more programs…determining that the….file extension of the input file is not in the second set of the one or more file extensions”. Examiner is unable to locate the limitations in the original specification. Applicant’s provided support in the original specification on [038]. Certainly, the [038] disclosed “universal file….convert files from an unusable type (such as where no program is available at the system that supports the file type) to a usable type (such as where a program is available that supports the file type)”. However, it is unclear in para. [038] and does not disclosed how a program support or not support a file type. Further, the amended claim recited limitations ‘determining that the file extension of the input file is not in the second set of the one or more file extensions’ is not disclosed in para. [038]. The Examiner found that amended can be supported from para. [061], which disclosed “determining the input file may include reading a file extension…a recipient may be determined from data in a transfer file or message..a recipient may be determined based on user access rights to a target folder in a fileserver receiving the input file”. If the Applicant’s intends the amendment supported by the para. [061], then the claim should be amended accordingly. Currently recited limitations is not supported by the original specification. The claim, as best understood, has been rejected based on a teaching of the prior art.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 14 recited the limitations of “quality” or “higher quality”. Claim 13 recited the limitation of “allows user modification”; Claim 17 recited the limitation of “preferences of the recipient”. The terms “quality”, “higher quality”, “allows”, “preferences” are merely an intended use, which does not further limit the claimed invention, does not distinguish the claimed invention from the prior art.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections- 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
10.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xiong et al. (US 2010/0241651 A1), hereinafter Xiong in view of Chavez (US 2017/0048172 A1).  
	As for claim 1, Xiong teaches a computing system comprising: one or more memories; one or more hardware processing units coupled to the one or more memories; and one or more computer readable storage media storing instructions that, when executed, cause the computing system to perform operations comprising: receiving an input file from a sender; determining an original file extension of the input file; identifying a recipient for the input file, wherein the recipient is different than the sender (see [0029], in a first data path, a file is received in a first format. A database record is generated to store metadata from the file. The database record can include fields such as a link to content data, file name, file size, file creator, [0016], used by an enterprise or individual users for file management. The system can used to implement workflows, archive, backup, share files, and the like, [0035], incoming e-mails from a customer. Each e-mail is routed to a particular department, the metadata is extracted, stored a database is queried for updates); 
determining a first set of one or more programs available to the recipient on a recipient computing device; determining a second set of one or more file extensions that are supported by at least one of the one or more programs of the first set; determining that the input file….supported by any of the one or more programs of the first set on the recipient computing device by determining that the original file extension of the input file…..in the second set of one or more file extensions; determining a third set of one or more file extensions of the second set of one or more file extensions to which the input file type extension is convertible (see [0029], a first data path, a file is received in a first format. Content data from the file is converted from a first format to a second format, and then stored. The file associated with name, format, size, creator, version number, link, status (e.g. file extensions), [0024], [0032], sending and receiving file, file associated with documents/metadata/spreadsheets/.Doc./multimedia/PDF/XML etc. (e.g. file extensions), [0030], a file can be separately processed. The metadata in a database record can be updated separately from the content data, [0035], queried and updating email content and links (e.g. file extensions); 
determining a….file extension from the third set; converting original file extension to an output file having the….file extension; and making the output file available to the recipient (see [0005], file with wildcard, video, desired file (e.g. file extensions), [0007], receive a file and bifurcates the file into metadata (e.g. file extensions), content data from uploaded files converted from a native format to a common format, and stored in a data store, [0009], file with additional features (e.g. file extensions), [0035], each e-mail (e.g. file extensions) is routed to a department based on a subject line, and also routed to a customer representative based on who sent the e-mail. A link to the secured e-mail content is sent to the appropriate department and to the customer representative. The link is clicked, and a user is authorized to view the e-mail content).
Xiong teaches the claimed invention including the limitations of “determining that the input file, supported by any of the one or more programs of the first set on the recipient computing device by determining that the original file extension of the input file, in the second set of one or more file extensions ([0024], [0029], [0035]), but does not explicitly teach the limitations of “determining that the input file is not supported by any of the one or more programs of the first set on the recipient computing device by determining that the original file extension of the input file is not in the second set of one or more file extensions; determining a target file extension from the third set; converting original file extension to an output file having the target file extension”. Although, Xiong teaches communication through internet to enterprise, users ([0016]). However, in the same field of endeavor, Chavez teaches the limitations of “determining that the input file is not supported by any of the one or more programs of the first set on the recipient computing device by determining that the original file extension of the input file is not in the second set of one or more file extensions; determining a target file extension from the third set; converting original file extension to an output file having the target file extension” (see [0014], universal system available to particular user based associated with files. Users can send email, message, chat, topics (e.g. file extension). Some messages can be restricted/secret (e.g. not supported), [0018], messages can securely stored on cloud storage/server (e.g. target), [0077], users need to register using user ID, password to cloud storage/server, [0053]).     
Xiong and Chavez both references teach features that are directed to analogous art and they are from the same field of endeavor, such as users are communicating different file types via network, metadata or file extension associated with the file which are stored in database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chaves’s teaching to Xiong’s system to continue unification of all messages into a single clientless application. Thus, generate a single store for all messages, rendered a file having attachments with information about importance, content, access permissions/trust and other key metadata. The single application improve communications and/or unify access to the plurality of message types and clients (see Chavez, [0005]).
As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is a method claim for implementing the steps as recited in claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chaves’s teaching to Xiong’s system to continue unification of all messages into a single clientless application. Thus, generate a single store for all messages, rendered a file having attachments with information about importance, content, access permissions/trust and other key metadata. The single application improve communications and/or unify access to the plurality of message types and clients (see Chavez, [0005]).
As for claim 20, 
		The limitations therein have substantially the same scope as claim 1 because claim 20 is a computer readable storage media claim for implementing the steps as recited in claim 1. Therefore, claim 20 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chaves’s teaching to Xiong’s system to continue unification of all messages into a single clientless application. Thus, generate a single store for all messages, rendered a file having attachments with information about importance, content, access permissions/trust and other key metadata. The single application improve communications and/or unify access to the plurality of message types and clients (see Chavez, [0005]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chaves teaches:
the operations further comprising: sending a request to the recipient for programs available to the recipient; and receiving a response to the request from the recipient, the response comprising the first set (see Xing, [0007]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chaves teaches:
the operations further comprising: receiving input from the recipient providing the first set (see Xiong, [0007]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chaves teaches:
the operations further comprising: storing the first set in association with an identifier for the recipient (see Xiong, [0009]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chaves teaches:
the operations further comprising: generating a unique identifier for the target file, wherein the unique identifier is different than a name of the target file; and storing the unique identifier in the target file (see Xiong, [0024]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chaves teaches:
the operations further comprising: receiving a file from the recipient; determining that the file comprises the unique identifier; based on the determining that the file comprises the unique identifier, determining that the file corresponds to the target file; and based on the determining that the file corresponds to the target file, converting the extension of the target file to the input file extension (see Xiong, [0024], [0026]; Also see Chavez, [0010], file using metadata with messages or attachments (e.g. file extensions)).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
the operations further comprising: retrieving a stored sequence of file conversion routines used to convert the original file extension to the target file extension; wherein the converting the extension of the file to the input file extension comprises applying the stored sequence of file conversion in reverse as compared with the converting the original file extension to an output file having the target file extension (see Xiong, [0024]; Also see Chavez, [0010]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
the operations further comprising: retrieving a stored sequence of file conversion routines used to convert the original file extension to the target file extension; determining that converting at least a portion of the file to the input file extension by applying the stored sequence of file conversions in reverse as compared with the converting the original file extension to an output file having the target file extension would provide a converted file of degraded quality; and determining an alternative sequence of one or more file conversion routines to convert the file to the input file extension with higher quality (see Xiong, [0035], [0062], [0066]; Also see Chavez, [0010]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
the operations further comprising: receiving a file from the recipient; determining that the file corresponds to the target file; and based on the determining that the file corresponds to the target file, converting at least a portion of the file to the input file extension (see Xiong, [0007], [0035]; Also see Chavez, [0010]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
the operations further comprising: determining differences between the file and the target file, wherein the converting at least a portion of the file to the input file extension comprises converting the differences to the input file extension to provide converted differences; applying the converted differences to the input file to provide a modified input file; and storing the modified input file (see Xiong, [0017]-[0018], [0024], [0035]; Also see Chavez, [0010]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
wherein portions of the file that are not part of the differences are not converted to the input file extension or applied to the input file (see Xiong, [0017]-[0018], [0024]; Also see Chavez, [0010]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
the operations further comprising: determining an operation type for the recipient with respect to the input file, wherein determining a target file extension from the third set is based at least on the operation type (see Xiong, [0029]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
wherein: (1) the operation type is a read- only and a first file extension of the third set is selected as the target file extension; or (2) the operation type allows user modification of the output file and a second file extension of the third set is selected as the target file extension, the second file extension being different than the first file extension (see Xiong, [0023], [0029], [0035]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
wherein determining a target file extension from the third set is based at least on conversion quality differences between at least two target file extension of the third set (see Xiong, [0018], [0029]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
the operations further comprising: based at least on conversion routines available in a conversion routine library, determining a sequence of one or more of the file conversion routines to convert the original file extension to the output file having the output file extension (see Xiong, [0024], [0035]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
wherein the sequence is a first sequence, the operations further comprising: based at least  on conversion routines available in the conversion routine library, determining a second sequence of one or more of the file conversion routines to convert the original file extension to the output file having the output file extension, wherein at least a portion of the file conversion routines, or a sequence in which file conversion routines are applied, differ between the first sequence and the second sequence (see Xiong, [0024], [0032], [0035]).
As to claim 17, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
the operations further comprising: selecting the first sequence over the second sequence based at least on stored preferences of the recipient (see Xiong, [0016]).
As to claim 18, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Xiong and Chavez teaches:
the operations further comprising: selecting the first sequence over the second sequence based at least on conversion quality differences between an output of the first sequence and an output of the second sequence (see Xiong, [0016]).

Prior Arts
11. 	US 2015/0199533 A1 teaches file with extension such as email, copy of the file, attachment, recipient click on a link, user interface which have access rights ([0031], [0033]).
	US 2018/0189245 A1 teaches generate a modified first document; storing the first token and the first cyphertext in a metadata portion; transmitting the modified first document and the metadata portion to a network-based server system; and requesting the network-based server system convert the modified first document from the first format to a second format, wherein the second format comprises a markup format ([0003]).
	US 20100211583 A1 teaches document body and a header that identifies the sender and the recipient, said transfer file being encoded in a first digital format; a selector module, which is adapted to identify, on the basis of said header, a second digital format associated with said recipient; a connector module, which is adapted to convert said transfer file from said first format to said second format and to send said converted transfer file to said recipient ([0008]).
	WO 2013/062599 teaches a content preview provided by the system permits a user to view a supported file type without spending the time download the file or needing the software that created the file. An optimized pending engine is used to more accurately reproduce the appearance of PDF document provided ([0018]).
	Quick Fuzz: An Automatic Random Fuzzer for Common File Format; Greico et al., ACM 2016.
	US 20100241651, US 5848415, US 20180189245, US 20140351229, US 20100211583, US 20120150877, US 20160364301, US 20180189245, US 9569441, US 9639538, US 2014/0136791, US 7640361, US 20040030995, US 20130111326, US 7490079, US 11210610, US6094684, US 7263561, US 20130110854, US 20060224632, US 9098472, US 7058641, US 20190311118, US 20180218155, US 10331889, US6757699, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154    
9/6/22